In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-21-00379-CV

HUTCHINSON INDUSTRIES, INC.,               §   On Appeal from the 348th District Court
Appellant
                                           §   of Tarrant County (348-299777-18)
V.
                                           §   September 29, 2022
DBL DESIGNS, LLC, Appellee                 §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant Hutchinson Industries, Inc. must pay all

costs of this appeal.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr